 IIn the Matter of GULF OIL CORPORATION (PORT ARTHUR REFINERY)andOIL WORKERS INTERNATIONAL UNION, LOCALS 23 AND 254, AND'OIL WORKERS ORGANIZING COMMITTEE, LOCAL 1003ICase No. R-47,39.-Decided February 4, 19413Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition until certified by the Board ; election necessary.UnitAppropriate for Collective Bargaining:operating and maintenance em-ployees at one refinery of the Company, excluding employees in units previouslyestablished and other specified groupsPractice-and Procedure:motion of intervenors to,dismiss the petition insofaras it related to employees in groups which had been previously certified by theBoard, or designated pursuant to a consent election agreement, as bargainingunits,gi anted.Messrs. Eldon Young,of Houston, Tex., andB. H. Barnes,of PortArthur; Tex., for the Company.,Messrs. Arthur J. Mandell,ofHouston, Tex.,Clyde Johnison, ofGoose Creek, Tex.,Ray T. Aylor, H. P. Medler, F. H. Mitchel,all ofPort Arthur, Tex.,,for the O. W. I. U.Messrs.CarlHuhndor f f,ofPort Arthur, Tex., andEarlH.Spencer,of Nederland, Tex., for the I. A. M.Messrs. D. V. RoegelsandJoe A. Verret,both of Port Arthur, Tex.,andG. C. Gadbois,of Tulsa, Okla., for the I. B. E. W.Messrs. H. V. Smithand E. R.TVinstel,both of Port Arthur, Tex.,for the Boilermakers.Mr. A. B. Cranor,of Shreveport, La., for the B. R. T.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by Locals 23 and 254, Oil Workers Interna-tional Union, C. I. 0., and Oil Workers Organizing Committee, Local1003 (C. 1.0.) ,1 herein called the O. W. I. U., alleging that a questionaffecting commerce had arisen concerning the representation of47 N. L R. B, No. 39.327 328DEG'IICIION'SOP NATIONAL LABOR RELATIONS BOARDemployees of Gulf Oil Corporation (Port .Arthur Refinery), PortArthur, Texas, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Elsner Davis, Trial Examiner.Said hearing was held at PortArthur, Texas, on January 4, 1943.The Company, the O. W. I. U.,International Asociation of Machinists, Port Arthur,Local No. 823,herein called the I. A. M., International Brotherhood of ElectricalWorkers, Locals Nos. 390 and 457, herein called the I. B. E. W., Broth-erhood of Boilermakers, Iron Shipbuilders,Welders & Helpers ofAmerica, Port Arthur, Texas, Local 305, herein called the Boiler-makers, and Brotherhood of Railroad Trainmen, herein called theB. R. T., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues? In their motions to intervene 2 theI.A. M., the B. R. T., the I. B. E. W., and the Boilermakers movedto dismiss the petition of the O. W. I. U. insofar as it-related to thegroups represented by them, on the ground that the O. W. I. U. didnot have substantial interest in these groups.During the hearingtheO.W. 1. U. moved to dismiss the motions of the I. A. M.,the B. R. T., the I. B. E. W., and the Boilermakers on the ground thatthe units sought by them were inappropriate, and that the B. R. T., inparticular, was barred by its constitution and bylaws from admittingtomembership engineers, firemen, and conductors.The Trial Ex-aminer reserved rulings on these motions for the Board.For the"I easons appearing below, the motions of the I. A. M., the B. R. T., theI.B. E. W., and the Boilermakers are granted, and the motion of the0;W. I. U. is denied. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The I. A. M., the B. R. T., and the O. W. I. U. filed briefs, which theBoard has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI1. THE BUSINESS OF THE COMPANY-Gulf Oil Corporation, a Pennsylvania corporation, is engaged in allbranches of the petroleum industry, producing and marketing over650 different petroleum products in various States, the sales of whichare handled through approximately 1,100 plants and 35,000 retailoutlets.The Company controls extensive production, pipe line, re-fining,marine and marketing facilities, which carry its products'Beaumont Metal Trades Council, International Union of OperatingEngineers (AFL),and UnitedLaboratory Workerswere duly notified of the instant proceeding,but did notappear or participate.2 The I B. E. W. made a "motion to amend petition"which in effect was a motion tointervene. GULF OIL CORPORATION (PORT ARTHUR REFINERY)329among the several States, and to foreign countries.The Companyoperates refineries at Port Arthur, Texas, and other places, and hassales offices in various major cities.We are concerned in this pro-ceeding with the Company's operations at its refinery at Port Arthur,Texas.Said refinery is engaged in the refining of crude oil and theproduction of gasoline, kerosene; fuel oil, lubricating oil, and other,petroleum products. It receives approximately 3,420,000 barrels ofcrude oil per month, of which approximately 25 percent is receivedfrom points outside of the State of Texas: It products a monthlyaverage of approximately 1,320,000 barrels of gasoline, 160,000 barrelsof kerosene, 540,000 barrels of furnace oil, 330,000 barrels of lubricat-ing oil, and 1,800,000 pounds of various types of grease, over 50 per-cent of which are sold at points outside the State of Texas. In addi-tion, it has terminal facilities for loading railroad tank cars, and forloading, deep water vessels.The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDOilWorkers International Union, Locals 23 and 254, and OilWorkers Organizing Committee, Local 1003, are labor organizationsaffiliated with the Congress-of Industrial Organizations, admitting tomembership employees of the Company.International Association of Machinists, Local 823, is a labor organi-zation affiliated with'the American Federation of Labor, admittingto membership employees of the Company.International Brotherhood of Electrical Workers, Locals Nos. 390and 457 are labor organizations affiliated with the American Federa-ion of Labor admitting to membership employees of the Company.International Brotherhood of Boilermakers, Iron Shipbuilders &Helpers of America, Local 305, is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.Brotherhood of Railroad Trainmen is an unaffiliated labor organlzation, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe O. W. I. U., by letter dated November 10, 1942, requested recog-nition from the Company as exclusive bargaining agent for the produc-tion and maintenance employees at the Port Arthur Refinery.3 TheCompany replied on November' 14, 1942, stating that it could notextend recognition until the Board had certified the O. W. I. U. asthe bargaining representative for the above-mentioned employees.I3Production employees are classified by the Company as "operating"employees.Weshall refer to them as such hereafter. 330DEiCISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Trial Examiner, introduced in evidence at thehearing, indicates that the O. W. I. U. represents a substantial number,of employees in the unit hereinafter ifound appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITOn July 14, 1938, a consent election agreement was executed by allparties in the instant case except the Boilermakers, and with the Brick-layersMason & Plasterers International Union of America, hereincalled the Bricklayers, with the approval of the Board.This agree-ment provided for separate elections to be conducted among the operat-ing and maintenance employees of the Company 5 in the followinggroups: .(A) . . . machinists,machinists'helpers,apprenticesandhandy men . . . to determine whether they desire to be repre-sented by the [I. A. M.] or by the [0. W. I. U.], . . . or byneither.,(B) . . . first classand secondclass electricians,first andsecond linesmen,maintenanceelectricians or trouble shooters,4 The Field Examiner reported that the,Company's pay roll of November 1942, was to,be considered as containing names equalling 100 percent.The unit soughtby the 0 W.,IU equalled 84 14 percent of such names.The followingchart,listing onlyapparentlygenuine original signatures appearing uponthe said pay roll,indicates in percentages the number of designation cards submitted bythe labor organizationsin the particularunits whichthey-contendto be appropriate.Labor organization-O W ;I UunitBoilermakersunitIA MunitI B E W.unitB R T.unit0 W I U--------------------------48 6(40 9)10 82 12 78 5(84.4)Boilermakers------------------- - - -- -- - - --- - -- --52 01--A M------------------------------------------------------69_______________________IB E W--------------------------------------------------------------67 5'----------B R. T-------------------------------------------------------------------_------------80 01 employee signed cards for both'I AM and 0 W I U4 employees signed cards for both B R T and 0 15' I U.1 employee signed cards for both I B E W and 0 W I U5 employees signed cards forbothBoilermakersand 0 W I U.iThe followingclassificationsof employees were excluded(a) those employed in an executive or supervisory capacity,(b) those employed as office workers or clerical employees,(c) those employed as commissioned watchmen and/or head watchmen,(d) those employed as engineers,(e) those employedas chemistsperfoiming analytical work,((f)those employed as monthly paid employees performing testing work who have been in the em-ploy of the Company for less than a year, and(g) those employed within a division or unit previously certified by the BoardThis refers tothe unit for which the Boilermakers was certified by the Board on November 16,,1937, asthe exclusive bargaining agent It consists of employees engaged as boilermakers, welders,layer-outs, riveters, blacksmiths, inspectors, burners, riggers, tank men, punch and shearinen,buckers,heaters, caulkers,their apprentices and helpersSeeMatter of Gulf Oil Corpora-tion andInternational Brotherhood of Boilermakers, Iron Shipbuilders,Welders & Helpers of-America,4 N. L. R.B. 133.5 GULF OIL -CORPORATION (PORT ARTHUR REFINERY) , 331maintenance electricians or operators No. 5 sub-station, appren-tice electricians, electrician helpers and linemen helpers.: .todetermine- whether they desire to be represented by theJ. B. E., W.], or by the [0. W. I. U.] . . . or by neither.(C) . . . locomotive engineers, firemen (switch engine fore-men, switchmen and locomotive hostlers, . `.. to determinewhether they desire to be represented by the [B. R. T.], or bythe [0. W. I. U.], ...' or by neither.(D)'..Bricklayers and masonry trades, including appren-tices . . . to determine whether or not they desire to be repre-sented by the [Bricklayers], or by [0. W. I., ,U.] .. or byneither.,(E) . . . all the operating and maintenance employees, ex-cluding those [in footnote 5 below], and excluding those namedin Sub-Divisions A, B, C and D . . . to determine whether ornot they desire to be represented by [0. W. I. U.] . . .As a result of the elections held pursuant to this agreement, theI.A. M., the I. B. E. W., and the B. R. T. were designated as exclu-sive bargaining agents for the employees of the Company within-theirrespective, groups.However, neither labor organization received amajority in the election held among the employees in group (D)above, and this, group is now unrepresented. In addition, the em-ployees in group (E) above did not choose the 0. W. I. U., an&arenow unrepresented.--As hereinbefore mentioned, the 0. W. UU. again requested recog-nition from the Company as exclusive bargaining representative forits operating and maintenance employees. , After refusal by the Com-pany to extend such recognition, the 0. W. I. U. filed the petitionherein.The I. A. M., the I. B: E. W., the B. R. T., and the Boiler-makers made motions to intervene and to dismiss the petition'of the0. W. I. U. insofar as it related to those employees who are employed'iiri the-groups which had been previously certified by the Board, ordesignated pursuant to the consent election agreement, as bargainingunits.Since these groups have been established as appropriate unitsand because of the lack of substantial interest shown by the 0. W. I.U. among the employees. in these groups,° the motions are herebygranted.?We shall exclude these groups from the unit hereinafterfound appropriate.The record fails to show any specific representation made by the0-W. I. U. in the group designated as (D) hereinabove, which in-cludes the bricklayers and masonry trades and their apprentices:6 See footnote 4.7 Cf Matter of Allis-ChalmersandLoca7 2115, United Automobile, Aircraft, and Agricul-tural ImplementWorkers of America, 47N. L. R B , No. 15. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, we { shall also exclude employees within this group fromthe unit hereinafter found- appropriate.The O. W. I. U. seeks to include within the unit which it claimsappropriate those clerical employees who work at various points inthe plant as distinguished from those working in the main office ofthe plant, who are on an hourly basis.The record discloses that some,of these employees are designated as "head clerks," and that they areusually paid on a salary basis, although this is not always true.Theremainder of the clerical employees are usually paid on an hourlybasis, although this is not always the case.Clerical employees werespecifically excluded from those employees eligible to vote under theconsent election agreement of 1938.We shall exclude them from theunit hereinafter found appropriate:The O. W. I. U. would exclude those employees listed on the payroll of the Company as "graduate engineers."These are research andtechnical- employees and were specifically excluded from those em-ployees eligible to vote in the above-mentioned consent election.How-ever, working in the laboratories are, -employees known as "testers."The work of these employees is primarily mechanical.They receiveorders from a foreman, who is known as a "head tester."The recordis not clear whether or not he works primarily in a supervisory ca-pacity, and there is no indication whether or not the O. W. I. U.sought to include him within the unit it alleges to be appropriate.Only monthly paid testers who had been with the Company for lessthan a year were excluded from those eligible to vote in, the consentelection above mentioned.We shall exclude "graduate engineers"and monthly paid testers employed by the Company less than It year,from the unit hereinafter found appropriate, and include all othertesters therein.The O. W. I. U. would include within the unit it seeks loading dockemployees.These employees come under the jurisdiction of themarine department of the Company, which is located in New-York.Their pay roll and grievances are not handled by the superintendentof, the Port Arthur plant, who cannot employ or discharge them,and has little or no supervision over them'.The Company wouldexclude these employees from any operating and' maintenance unit onthe ground that they are not under the direct supervision and controlof the superintendent of the Port Arthur plant.These employeeswere not included among those eligible to vote in the 1938 consentelection, inasmuch as they were not on the pay roll of the Company'sPort Arthur plant as either operating or maintenance employees.We shall exclude them from the unit hereinafter found, appropriate.In view of all of the foregoing, and in view of the record, themotion made by the O. W. I. U. to dismiss the motions to intervene of GULP OIL CORPORATION (PORT ARTHUR REFINERY)333the I. A. M., the I. B'. E. W., the B. R. T., and the Boilermakers, isdenied in all respects.We find, therefore, that all operating and maintenance employeesof -the Company at its Port Arthur Refinery, excluding employees inunits previously established (listed in Appendix A attached hereto),executives,and supervisory employees, commissioned watchmen, headwatchmen, graduate engineers, chemists performing analytical work,monthly paid employees performing testing work, who have been inthe employ of the Company for less than a year, and employees en-gaged in the bricklaying and masonry trades, including apprentices,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by,,an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-,rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Gulf Oil Cor-poration (Port Arthur Refinery), Port Arthur, Texas, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date, of this Direction, under thedirection and supervision of the Regional Director for the SixteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the,unit found appropriate inSection IV, above, who,-were employed during the pay-roll periodimmediately preceding the date of-this Direction, including any suchemployee's' who did, iiot work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but-excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Oil Workers International Union, Locals 3 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD23 and 254, and Oil Workers Organizing Committee, Local 1003,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.APPENDIX "A"BOILERMAKERS UNITBoilermakersInspectorsBuckersWeldersBurnersHeatersLayer-outsRiggersCaulkersRivetersTank menApprentices andBlacksmithsPunch and shearmenHelpersI.A. M.UNITMachinistsApprenticesMachinists' helpersHandy menI.B. E. W. UNITFirst and Second class electriciansApprentice electriciansMaintenance electricians or trou- Electrician helpersble shootersFirst and Second classlinemenMaintenance electricians or oper- Linemen helpersators No. 5 sub-stationB. R. T. UNITLocomotive engineersSwitch engine foremenLocomotive hostlersSwitchmenFiremen